DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-14 and 19 are cancelled. Claim 15 is an independent claim. Claims 15-18 are currently examined on the merits.
Allowable Claims
Claims 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Taro Nishiguchi (US 20110217224 A1) teaches a PVT growth apparatus, but does not teach, disclose or reasonably suggest that “… a heater positioned within the Insulation surrounding the exterior of the growth crucible exclusively between a bottom of the growth crucible and the bottom insulation piece …” as recited in claim 15. Claims 16-18 are allowable because they depend on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUA QI/Primary Examiner, Art Unit 1714